DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/13/2022 has been entered.
The objections over the Drawings presented in the Office Action mailed 10/13/2021 have been withdrawn based on the amendment filed 1/13/2022.
The objections over the Claims presented in the Office Action mailed 10/13/2021 have been withdrawn based on the amendment filed 1/13/2022.
The rejections under 35 U.S.C. 112(a) presented in the Office Action mailed 10/13/2021 have been withdrawn based on the amendment filed 1/13/2022.  The examiner notes that new rejections under 35 U.S.C. 112(a) based on the amendment filed 1/13/2022 are presented below.
The rejections under 35 U.S.C. 112(b) presented in the Office Action mailed 10/13/2021 have been withdrawn based on the amendment filed 1/13/2022.  The examiner notes that new rejections under 35 U.S.C. 112(b) based on the amendment filed 1/13/2022 are presented below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the three-dimensional 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The Specification does not provide antecedent basis for the terminology “illuminated graphic” of at least Claim 21 line 8.

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:
Claim 1 line 24 “second outer lens” should be --second lens-- to conform to the phrasing of at least Claim 1 line 5.
Claim 1 line 29 “or (iv)” should be --and (iv)--
Claim 17 line 11 “the second light modifying substance” should be --the second light-modifying substance--
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-19 and 23 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the plurality of light-modifying substances applied at each surface in different locations, which is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Claim 17, lines 12-15 recite the limitation “the first light-modifying substance applied on the location on the inner or the outer surface of the first lens creating, along with the graphic representation, a three-dimensional effect”.  The Specification discusses in paragraph 29, paints/inks being applied to the outer side of the first lens [314] at an area [326] as well as areas [328,330] to create in combination with the coatings applied to the inner side of the first lens [314] a three-dimensional effect, in paragraph 30 the second outer lens [316] including three similar application areas [331,332,333] each including a similar kind of paint or ink which are coated at different locations to provide a three-dimensional layered effect, and in paragraph 33, that because of the various material depositions made on the first and second lenses behind the foremost material deposition areas [334,336,338,340,342], a sense of depth is given to the graphic, and a three-dimensional display can be created.  Therefore, the Specification discloses the three-dimensional display effect being the result of multiple areas of coatings in different locations applied to the first and second lens surfaces.  However, Claim 17 lines 3-6 require the first lens to include “a first light-modifying substance applied at a location on an inner or an outer surface of the first lens, the first light-modifying substance covering at least a portion of the first lens”, and lines 7-12 require the second lens to include “a second light-modifying substance applied onto a location on an outer surface of the second lens, the second light modifying substance covering at least a portion of the second lens to form at least a part of a graphic representation”.  Therefore, Claim 17 only requires one light-modifying substance at one location on the first lens, and one light-modifying substance at one location on the second lens, and Claim 17 therefore lacks the plurality of areas on the surfaces of the first and second lenses including the light-modifying coatings.
Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to Claim 23, lines 1-2 recite the limitation “the illuminated graphic is configured to comprise indicia”.  The Specification and Drawings as originally filed do not disclose or show how the illuminated graphic as defined in Claims 21 and 22 is configured (emphasis provided by examiner for clarity) to comprise indicia.  Rather, the Specification discusses in paragraph 32 a three-dimensional effect being a three-dimensional rendering of a logo complete with colors, graphics, indicia, and other matter, and in paragraph 33 utilization of a sine-wave configuration being a graphical effect, and in paragraph 8 a unit displaying a three-dimensional optionally multicolor rendering including indicia, and does not discuss how an illuminated graphic as defined in Claims 21 and 22 is configured to comprise indicia.  Therefore, since such configuration is not discussed in the Specification or shown in the Drawings as originally filed, such limitation includes new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9-12, 16, 19, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 1, lines 24-30 recite the limitation “the light output resulting in a display of an ornamental effect on the fascia lamp created by” one or more of: (i), (ii), (iii), or (iv).  It is unclear as to whether the ornamental effect is displayed on the fascia lamp, the ornamental effect is displayed on the second outer lens, or whether the ornamental effect is displayed in a different way.  Furthermore, there is a lack of antecedent basis for the limitation “the fascia lamp” in the claim, and it is unclear as to whether this intends to refer to the fascia lamp unit itself, to the light source portion of the fascia lamp unit, or to a fascia lamp created by one or more of (i), (ii), (iii), or (iv).  For the purpose of examination, the examiner understands these limitations such that a light output transmitted from the second lens into an environment outside a vehicle provides an ornamental display visible to an observer in the environment outside the vehicle, the ornamental effect being created by one or more of (i), (ii), (iii), and (iv).  The applicant is encouraged to clarify in the claim language the intended lighting effects and creation of such effects in the claim language.
With regards to Claim 19, lines 1-2 recites the limitation “the different light-modifying substance”.  There is insufficient antecedent basis for this limitation in the claim language.  It is unclear as to whether “the different light-modifying substance” is intended to refer to the first light-modifying substance, the second light-modifying substance, another light-modifying substance that is different from at least one of the first and second light-modifying substances, or whether this limitation is intended to limit the light-modifying substances to be different from one another.  For the purpose of examination, the examiner understands this limitation such that the second light-modifying substance is one of ink or printed matter and is incorporated into a vehicle exterior design.  The applicant is encouraged to clarify in the claim language intent of which light-modifying substance is one of ink or printed matter and is incorporated into a vehicle exterior design.
With regards to Claim 21, lines 11-12 recite the limitation “one or more of the translucent or opaque materials not used to form the illuminated graphic”.  There is insufficient antecedent basis for the limitation “the translucent or opaque materials”.  Therefore, it is unclear as to whether the intent of this limitation is to refer to one or more of the translucent or opaque material areas, or whether it is to refer to one or more translucent or opaque materials deposited in the translucent or opaque material areas.  For the purpose of examination, the examiner understands this limitation to refer to the deposited material forming one or more of the translucent or opaque material areas.  The applicant is encouraged to provide sufficient antecedent basis for this limitation in the claim language and to clarify the intended formation of the three-dimensional effect.
With regards to Claim 21, lines 5-7 recite the limitation that deposited translucent or opaque material areas are located on three or more of: (i) the inner surface of the first lens; (ii) the outer surface of the first lens; (iii) the inner surface of the second lens; and (iv) the outer surface of the second lens”.  It is unclear as to whether the intent of this limitation is such that a deposited translucent or opaque material area is located on a plurality of surfaces including three or more of surfaces (i)-(iv), or whether a plurality of deposited translucent or opaque material areas are located on each of three or more of surfaces (i)-(iv).  Furthermore, Claim 21 lines 10-12 disclose the limitation “at least one of the deposited translucent or opaque material areas creates a three-dimensional effect using the illuminated graphic along with one or more of the translucent or opaque materials not used to form the illuminated graphic”.  Therefore, it is also unclear as to how the at least one of the deposited translucent or opaque material areas creates the three-dimensional effect using the illuminated graphic and one or more of the translucent or opaque materials not used to form the illuminated graphic (emphasis provided by examiner for clarity).  For the purpose of examination, the examiner understands this limitation to intend that a plurality of deposited translucent or opaque material areas are located on each of three or more of surfaces (i)-(iv), consistent with the requirements of the Specification (see, e.g., Specification paragraph 33) for creating the three-dimensional effect as claimed in Claim 21 lines 10-12.  The applicant is encouraged to clarify in the claim language the intended arrangement of deposited translucent or opaque material areas and the formation of the three-dimensional effect using the illuminated graphic along with one or more of the translucent or opaque materials not used to form the illuminated graphic as supported by the Original Disclosure.
With regards to Claim 21, line 8 recites the limitation “at least one of the material areas forms at least part of an illuminated graphic”.  However, no further structure or details defining the illuminated structure are included in the claim language and it is unclear as to what the illuminated graphic comprises since the at least one of the material areas forms “at least part of an illuminated graphic” (emphasis provided by examiner for clarity), and whether or not the illuminated graphic is intended to be part of the vehicle light, or whether the result of the three-dimensional effect (of Claim 21 lines 10-12) does not require particulars of the illuminated graphic itself but only the presence of the at least one material areas of Claim 21 line 8.  For the purpose of examination, the examiner understands this limitation such that an illuminated graphic is formed when light from the light source illuminates at least one of the material areas, such illuminated graphic and one or more of the translucent or opaque materials not used to form the illuminated graphic together forming a three-dimensional effect.  The applicant is encouraged to clarify in the claim language the intended arrangement of the illuminated graphic.  
With regards to Claim 24, lines 1-4 disclose the limitation “the illuminated graphic is formed on the outer surface of the second lens, and the three-dimensional effect is created by the illuminated graphic and the deposited translucent or opaque material areas located on the outer surface of the first lens”.  It is unclear as to how the three-dimensional effect is created by the illuminated graphic and the deposited translucent or opaque material areas located on the outer surface of the first lens (emphasis provided by examiner for clarity).  For the purpose of examination, the examiner understands this limitation to intend that the three-dimensional effect is formed by at least one material area formed on the outer surface of the second lens forms the illuminated graphic, and such illuminated graphic and the deposited translucent opaque or translucent material areas located on the outer surface of the first lens both contribute to creation of a three-dimensional effect.  The applicant is encouraged to clarify in the claim language the intended arrangement of deposited translucent or opaque material areas and the formation of the illuminated graphic and three-dimensional effect using the illuminated graphic along with one or more of the translucent or opaque materials not used to form the illuminated graphic as supported by the Original Disclosure and consistent with the limitations of Claim 21.



Allowable Subject Matter
Claims 1-7, 9-12, 16-19 and 21-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), 1st paragraph, and/or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter as best understood by the examiner:
With regards to Claim 1, the prior art of record fails to disclose or fairly suggest the combination of the inner surface of the first lens including an occluding material deposit on a first portion of the inner surface and a translucent material deposit being at a location distinct from to the occluding material deposit on the inner surface of the first lens, the outer surface of the first lens including a first light modifying material deposit at an outer surface location, the inner surface of the second outer lens having a plurality of material deposits, each having a different light-modifying characteristic, and the outer side of the second lens having a plurality of material deposits, each having different light-modifying characteristics, as specifically called for in the claimed combinations.
With regards to Claim 17, the prior art of record fails to disclose or fairly suggest the combination of a second light-modifying substance applied onto a location on an outer surface of the second lens, the first light-modifying substance applied on the location on the inner or the outer surface of the first lens creating, along with the graphic representation, a three-dimensional effect, as specifically called for in the claimed combinations.
With regards to Claim 21, the prior art of record fails to disclose or fairly suggest the combination of deposited translucent or opaque material areas are located on three or more of (i), (ii), (iii), and (iv), at least one of the material areas forming at least part of an illuminated graphic, and at least one of the deposited translucent or opaque material areas creates a three-dimensional effect using the illuminated graphic along with one or more of the translucent or opaque material snot used to form the illuminated graphic, as specifically called for in the claimed combinations.


Response to Arguments
Applicant’s arguments, see Remarks, filed 1/13/2022, with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of Claims 17-20 has been withdrawn based on the amendments filed 1/13/2022.

Prior Art Referral
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references  Sobecki (US 11,235,699), which discloses at least a vehicle lamp unit including multiple lenses in front of a light source and utilization of light-modifying materials for creating a graphical representation and three-dimensional effect, and Hyun (WO 2016190702), which discloses at least a lamp unit including multiple lenses receiving light from a light source and utilization of light-modifying materials thereon for creating a three-dimensional effect.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN KRYUKOVA/Examiner, Art Unit 2875